Citation Nr: 1434563	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).  

2.  Entitlement to service connection for epilepsy.  

3.  Entitlement to service connection for residuals of a rib fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for TBI and epilepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of a rib fracture disability.  





CONCLUSION OF LAW

A rib fracture disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in July 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

VA fulfilled its duty to assist by obtaining the Veteran's service treatment records.  Also, the Veteran was afforded a VA examination in April 2011.  The Board finds the examination adequate for adjudication purposes as the examiner provided sufficient information for the Board to render an informed determination.  Specifically, the examiner noted the Veteran's medical history, conducted a physical and x-ray examination, and ultimately provided an opinion supported by the record.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

At a September 2010 Board hearing, the Veteran testified that he injured his ribs during training in jump school during service.  He did not specifically recall how he injured his ribs but testified that he went to the doctor 10 years prior to the hearing and was told that he had a healed rib.  He said the only circumstance that could have caused a rib injury was his jumps during service as a paratrooper.

The Veteran was afforded a VA Compensation examination in April 2011 where he denied any current rib pain, nor any problems due to his ribs.  He reported that he injured his rib during service but could not recall the specifics.  He reported that he had an x-ray taken 10 years prior and the doctor told him that he had an old rib fracture.  The examiner opined that the Veteran did not "any rib problems at this time, nor sequelae from past rib fractures."  The examiner noted that the Veteran's January 2009 x-ray results did not indicate any obvious healed rib fractures.  The examiner ordered bilateral rib x-rays which revealed no: (1) acute infiltrates or effusions; (2) evidence of pneumothorax; or (3) displaced rib fractures.  

The Board finds the April 2011 VA examiner's opinion of considerable probative value.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reviewed the claims folder; reviewed a previous x-ray examination and conducted his own x-ray examination in an effort to provide an accurate and up to date assessment of the Veteran's condition.  He considered the Veteran's statements and concluded that there was no evidence of any past rib fracture and no current disability.  

The Board notes that the Veteran is competent to report his symptoms and what doctors have told him; however, he is not a medical professional competent to diagnose his condition.  Although the Veteran reported that a previous x-ray result revealed an old rib fracture, the x-rays taken in January 2009 and April 2011 did not reveal any evidence of past rib fractures.  In a March 2011 letter, the Appeals Management Center (AMC) requested that the Veteran identify any private provider who treated the Veteran for his rib condition.  The Veteran did not respond to the letter.   

Accordingly, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt standard of proof does not apply.  Service connection is not warranted for a rib fracture disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a rib fracture is denied.  


REMAND

In the February 2011 Board remand, the Board directed the VA examiner to address the following questions: (1) whether the Veteran's currently diagnosed encephalopathy is at least as likely as not related active service, to include as a residual of TBI and/or malaria and (2) whether the Veteran's epilepsy is related to service and/or secondary to the TBI.  

The April 2011 VA Compensation examination report indicated that there was no documented TBI in the service treatment or post-service treatment records.  However, in May 2008 and October 2009, Dr. P.M. indicated that the Veteran suffered a TBI during service.  Further, the report indicated that there was no evidence of encephalopathy.  The report did not reconcile Dr. C.M.'s May 1997 diagnosis of encephalopathy.  Finally, the examiner opined that there was no connection between the Veteran's seizure disorder and his in-service diagnosis of malaria.  However, the examiner did not address whether there was any connection between the Veteran's encephalopathy and malaria.  Consequently, another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).
At the April 2011 VA examination, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits.  There are no SSA records of record.  The Court has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Therefore, these records should be obtained on remand.

Since the Board is remanding the claims for further development, the Board finds that the Veteran should be afforded another opportunity to complete a VA Form 21-4142 regarding treatment of his TBI, epilepsy and/or encephalopathy.  As mentioned above, the Veteran did not respond to the AMC's letter requesting authorization for the release of private medical records.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records pertaining to epilepsy and TBI, including those from Drs. Gainey and Mueller.  Requested records should include any EEG or MRI reports.

2.  Contact the Social Security Administration and obtain a complete copy of any adjudication and the records, including medical records, underlying the adjudication for disability benefits. 

3.  Obtain the inpatient/clinical records pertaining of hospitalization in October 1968 for malaria.  

4.  All attempts to secure the above records must be documented in the claims file.  If, after making reasonable efforts to obtain named non-VA records the AOJ is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Then, obtain an addendum opinion from the April 2011 VA examiner (or other appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for a review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as the following questions:

(a)  Opine whether the Veteran suffers from encephalopathy.  If not, reconcile that determination with Dr. Christine's May 1997 diagnosis of encephalopathy, to the extent possible.  

(b)  If so, opine whether the Veteran's currently diagnosed encephalopathy is at least as likely as not (50 percent probability or greater) related to active service, to include as a residual of TBI and/or malaria.

(c)  Opine whether the Veteran has a diagnosis of TBI.  If not, please reconcile that determination with Dr. Mueller's May 2008 and October 2009 diagnoses of TBI, to the extent possible.  If the Veteran has a diagnosis of TBI, opine whether such is at least as likely as not (50 percent probability or greater) related to active service.

The examiner's attention is directed to Dr. Mueller's October 2009 medical report which states that sequelae of the TBI includes simple partial focal seizures of temporal lobe epilepsy. 

Please provide a complete explanation for all opinions.

6. Ensure that the addendum opinion report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


